Citation Nr: 9926477	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. J.N.



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in June 1993, had active service from 
July 1970 to January 1972 with service in the Republic of 
Vietnam.  The appellant in this matter is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for the cause of the veteran's death.

The attention of the RO is directed to the claim for accrued 
benefits filed in August 1996.


FINDINGS OF FACT

1.  The veteran had active service from active service from 
July 1970 to January 1972 with service in the Republic of 
Vietnam during the Vietnam Era.

2.  The veteran died on June [redacted], 1993 with the immediate 
cause of death identified as metastatic renal cell cancer 
with an approximate interval between onset and death of 5 
years.  Diabetes mellitus was listed as another significant 
condition contributing to death but not resulting in the 
underlying cause.

3.  At the time of his death, the veteran was in receipt of a 
non- compensable disability evaluation for bilateral 
sensorineural hearing loss.

4.  Metastatic renal cell cancer and diabetes mellitus were 
first shown medically many years after service, and the 
appellant has presented no competent medical evidence linking 
the cause of the veteran's death to active service or to a 
service connected disability.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The veteran died on June [redacted], 1993 with the immediate 
cause of death, as noted on his Death Certificate, identified 
as metastatic renal cell cancer with an approximate interval 
between onset and death of 5 years.  Diabetes mellitus was 
listed as another significant condition contributing to death 
but not resulting in the underlying cause.  An autopsy was 
not performed, and the manner of death was determined to be 
"natural."

The appellant contends that the cause of the veteran's death 
is related to disease and disability stemming from his in- 
service exposure to herbicides, to include Agent Orange.  
During her March 1999 appearance before the undersigned and 
her August 1997 appearance before the RO, she testified to 
her opinion that the service- related diseases which 
contributed to the veteran's death included renal cell 
cancer, diabetes mellitus, lung pleurisy, peripheral 
neuropathy, and chloracne or chloracne- type skin disease.  
In this respect, she stated that the veteran had been treated 
for a spot on the lung by the Salt Lake City, Utah VAMC 
within one year from his discharge from service.  At this 
time, the veteran developed a small cough with white- 
yellowish sputum which progressively worsened over the years.  
He developed blackheads and pimples on his back and face, 
which the appellant described as consistent with chloracne, 
in approximately 1973.  He also experienced numbness of the 
hands, which the appellant described as peripheral 
neuropathy, and severe headaches which seemed to worsen in 
approximately 1987.  Mr. J.N. offered his opinion that the 
veteran's renal cancer may have metastasized from another 
organ site such as the veteran's lungs.

During his lifetime, the veteran had sought service 
connection for hearing loss, a head injury, injury to both 
arms, skin disease of the back and elbows, residuals of loss 
of kidney secondary to cancer and a recurrent cough.  In a 
decision dated in March 1991, the RO granted service 
connection for bilateral hearing loss and assigned a non- 
compensable disability evaluation.  In this same decision, 
the RO denied the veteran's claims for service connection for 
a head injury, injury to both arms, and skin disease of the 
back and elbows.  The claims for service connection for 
residuals of loss of kidney secondary to cancer and a 
recurrent cough due to Agent Orange were deferred pending new 
regulations.  The veteran died while this claim was pending.

On his pre- induction examination, dated in September 1969, 
the veteran reported a history of mumps, hay fever, head 
injury, eczema, appendicitis, gonococci with frequent 
urination and nervousness.  He also reported history of 
hematemesis one year previously.  Service medical records 
show treatment for a rash on the legs, back problems, upper 
respiratory infection, ankle problems, blister on the left 
foot, suture removal and possible gonococci, but are negative 
for complaint, treatment, manifestation or diagnosis of 
cancer or diabetes mellitus.  On his separation examination, 
dated in December 1972, he reported additional complaint of 
acoustic trauma and leg cramps while in the Republic of 
Vietnam.  It was again reported that he had had eczema during 
his childhood.  Physical examination revealed slight, 
bilateral high frequency hearing loss, but he was otherwise 
given a "normal" clinical evaluation.

On Agent Orange protocol examination, dated in November 1990, 
the veteran complained of a chronic cough with occasional 
white sputum and frequent sore throat of 20 years duration.  
He reported previous a work- up by VA in Utah for a spot on 
the lung, but he stated that repeat studies in the 1970's 
were negative.  He also reported a medical history of gout 
and left knee meniscectomy in 1974, right knee arthroscopy in 
1978, renal tumor resection in 1988, and adult onset diabetes 
mellitus in 1989.  Physical examination indicated an 
assessment of status post renal tumor excision, acne scarring 
on the back, adult onset diabetes mellitus, chronic cough of 
questionable etiology but probable chronic allergic 
rhinosinusitis and hemorrhoids.

Lay affidavits from the veteran's family members, received by 
the RO in March 1991, stated that the veteran returned home 
from Vietnam with stitches on his head and arms.

Medical records from Lovelace Medical Center reveal that, in 
February 1988, the veteran developed gross hematuria and was 
found to have a neoplasm in the right kidney.  He 
subsequently underwent a nephrectomy at which time no 
metastatic disease was found.  Thereafter, he developed 
pneumonia which resolved by February 1989.  He was diagnosed 
with adult onset diabetes in approximately September 1989.  
Computerized tomography (CT) scan findings in 1990 revealed 
the presence of soft tissue density in the right renal fossa.  
In July 1992, he was diagnosed with seasonal, allergic 
rhinitis secondary to multiple inhalant allergies for trees, 
grasses and weeds.  He reported intermittent allergic 
symptoms since age 17 or 18.  In May 1993, he reported 
symptoms of polyuria, polydipsia, tingling of his fingertips, 
occasional severe headaches, weight loss, and persistent pain 
in the right thoracic paraspinal area.  Physical examination 
revealed a right abdominal mass and CT scan findings revealed 
a large mass in the renal bed extending into the liver with 
multiple liver and lung metastases.  He was diagnosed with 
rapid progression renal cell cancer manifested by local 
recurrence in the right renal fossa, metastases to the liver 
and lungs, progressive anemia, liver enlargement, rise in 
alkaline phosphatase and increasing pain.  Thereafter, he 
developed left chest pain and fever secondary to progressive 
renal cell cancer and unexplained gross hematuria.  He died 
in June 1993.

In support of her claim, the appellant submitted an excerpt 
from an updated October 1995 Air Force study, entitled An 
Epidemiologic Investigation of Health Effects in Air Force 
Personnel Following Exposure to Herbicides, which noted a 
possible association between dioxin and diabetes.  An undated 
Associated Press newspaper article entitled More Disease 
Linked to Agent Orange reported that the National Academy of 
Sciences reported that symptoms of depression, sleep 
disorders, impaired sight and hearing, skin conditions, 
cardiovascular disorders, respiratory problems, liver 
disorders, acute abdominal pain, urinary tract disorders, 
weakness of lower extremities and numbness of fingers and 
toes were indicative of possible Agent Orange contamination.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1998).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (1998).  It 
is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1998).  
For certain enumerated diseases, service connection may also 
be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 
and 3.309 (1998).

A malignant tumor which is manifested to a compensable degree 
within one year of separation from service may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Where a 
veteran who served in the Republic of Vietnam during the 
Vietnam Era shows a current manifestation of a presumptive 
disease related to herbicide exposure, no more evidence is 
necessary to establish a well grounded claim.  Brock v. 
Brown, 10 Vet.App. 155, 162- 63 (1997).

In this case, there is no dispute that the veteran served in 
the Republic of Vietnam during the Vietnam Era.  As a matter 
of law, he is presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii) (1998).  VA laws and applicable 
regulatory provisions pertaining to Agent Orange and 
herbicide exposure stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

Renal cell cancer and diabetes mellitus are not listed as 
presumptive diseases and, therefore, the claims of 
entitlement to service connection for these disease processes 
under 38 C.F.R. § 3.309(e) are not plausible.  The Board 
notes that presumptive service connection is warranted for 
respiratory cancers under 38 C.F.R. § 3.309(e), but the 
veteran's private medical records clearly show that his lung 
cancer was not primary, but was the result of metastasis from 
the primary renal cell cancer.  As such, presumptive service 
connection for the metastatic lung cancer under 38 C.F.R. 
§ 3.309(e) is not warranted.

The appellant has also argued that the veteran developed lung 
pleurisy, peripheral neuropathy and chloracne as a result of 
his exposure to herbicides in Vietnam.  In this regard, it 
must be emphasized that there is no medical evidence showing 
that he had acute or subacute peripheral neuropathy or 
chloracne or that any lung pleurisy was the result of his 
exposure to herbicides.  Moreover, and more importantly, even 
assuming, arguendo, that he contracted these diseases, none 
of them is shown by the medical evidence to have been a 
factor in the events leading to his death. 

Notwithstanding the fact that renal cancer and diabetes 
mellitus are not among the diseases listed at 38 C.F.R. 
§ 3.309(e), the United States Court of Appeals for the 
Federal Circuit has held that specific VA regulations which 
provide for presumptive service connection do not preclude a 
veteran from establishing service connection with proof of 
actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995).  The appellant, however, has not presented 
medical opinion that either renal cancer or diabetes mellitus 
was caused by the veteran's exposure to herbicides.

As stated above, the veteran died from metastatic renal cell 
cancer with diabetes mellitus listed as a contributing cause.  
Upon review of the entire record, there is no evidence of 
renal cell cancer or diabetes mellitus until many years after 
service.  The veteran was first treated for renal cell cancer 
in 1988 (with metastasis to the liver and lungs in 1993) and 
diabetes mellitus in 1989.  There is no probative evidence 
linking these disease processes to service, nor is there any 
probative evidence revealing the manifestation of a malignant 
tumor within one year of his separation from service.  It is 
not shown, and it is not contended, that the veteran's 
service connected hearing loss disability played any role in 
causing or hastening his death.  Finally, there is no 
evidence that any disease process other than renal cell 
cancer or diabetes mellitus caused or contributed 
substantially or materially to the veteran's death.  Because 
there is no evidence linking renal cell cancer or diabetes 
mellitus to service, either on a direct or a presumptive 
basis, the claim must be denied.

The appellant contends that a causal relationship, or nexus, 
exists between the causes of the veteran's death and active 
service, to include the veteran's exposure to Agent Orange.  
However, lay opinions, speaking as they do to questions of 
medical etiology, are insufficient to well ground the claim.  
Grottveitt, 5 Vet.App. at 93.  Additionally, the appellant 
contends that the veteran manifested a spot on his lungs, 
lung pleurisy, peripheral neuropathy, and chloracne or other 
acneform disease consistent with chloracne during his 
lifetime.  While she is deemed competent to describe the 
veteran's symptoms during his lifetime and prior to his 
death, she is not competent to link these symptoms to his 
active service or to a medical diagnosis.  See Savage v. 
Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).  
Her reference to secondary sources which do not specifically 
address the facts of this case is also insufficient to well 
ground her claim.  Sacks v. West, 11 Vet.App. 314 (1998).  
Accordingly, not all of the Caluza elements are present, and 
the claim is not well grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, there are references 
by the appellant to the veteran's treatment by a Dr. 
Zimmerman, and to the veteran's treatment by VA for a 
"spot" on his lung in early 1970.  While these records are 
not associated with the claims file, it must be emphasized 
that they would not well- ground this claim.  Follow-up 
examinations with respect to the "spot" on the veteran's 
lungs reportedly were negative, and, in any event, the 
evidence clearly shows that the veteran died from metastatic 
renal cell carcinoma with an approximate interval between 
onset and death of 5 years.  Thus, the unavailability of 
these records is inconsequential.

Furthermore, the appellant's award from the Agent Orange 
Veteran Payment Program is probative only to the extent that 
such document confirms that the veteran, who is now deceased, 
was exposed to Agent Orange during service.  This fact is 
presumed by law. 38 C.F.R. § 3.307(a)(6)(iii) (1998).  This 
award, in no way, has any probative value with respect to the 
relationship between the veteran's exposure to Agent Orange 
and the cause of his death.  Finally, there is no information 
in the record which suggests the existence of any evidence 
which arguably would well ground the claim.  As such, the 
Board is of the opinion that VA has no further duty under 
38 U.S.C.A. § 5103(a).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

ORDER

Service connection for cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

